Matter of Van Cunningham (2018 NY Slip Op 00512)





Matter of Van Cunningham


2018 NY Slip Op 00512


Decided on January 25, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 25, 2018

[*1]In the Matter of EDWARD VAN CUNNINGHAM, an Attorney. 
(Attorney Registration No. 1555739)

Calendar Date: January 16, 2018

Before: McCarthy, J.P., Lynch, Devine, Aarons and Rumsey, JJ.


Edward Van Cunningham, York, Maine, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Edward Van Cunningham was admitted to practice by this Court in 1962 and lists a business address in the City of Poughkeepsie, Duchess County with the Office of Court Administration. Cunningham now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
As is noted by AGC, Cunningham is presently delinquent in his New York attorney registration requirements, having failed to timely register for the biennial period beginning in 2016 (see Judiciary Law § 468-a; Rules of the Chief Admin of CTS [22 NYCRR] § 118.1). Inasmuch as Cunningham is therefore subject to potential disciplinary action (see Judiciary Law § 468-a [5];
Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see also Matter of Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]), he is ineligible for nondisciplinary resignation and his application must be denied (see Matter of Cliff, 148 AD3d 1346, 1346 [2017]; Matter of Bomb, 146 AD3d 1226, 1226-1227 [2017]). Further, any future application by Cunningham must be supported by proof of his full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see Matter of Frank, 146 AD3d 1228, 1228-1229 [2017]).
McCarthy, J.P., Lynch, Devine, Aarons and Rumsey, JJ., concur.
ORDERED that Edward Van Cunningham's application for permission to resign is denied.